COOK, Judge
(dissenting):
I disagree with the majority for two reasons. First, the acts of the accused in preparation for the crimes he perpetrated in the civilian community so affected the integrity of the military installation as to provide an adequate basis for the exercise of court-martial jurisdiction, especially in view of the “less than complete interest” in prosecution of the offenses that was manifested by the civilian authorities. Relford v. Commandant, 401 U.S. 355, 368, 91 S.Ct. 649, 28 L.Ed.2d 102 (1971). Secondly, neither O’Callahan v. Parker1 nor Relford involved a victim who was a member of the military. As I read those cases, the Court regarded that circumstance as so unique as to exclude it from the enumeration of the factors relevant to an offense against a civilian and to give it special mention.
In Relford, the Supreme Court acknowledged that “historically, a crime against the person of one associated” with a military post was triable by court-martial. 401 U.S. at 368, 91 S.Ct. at 657. To explain the statement and its relationship to the other criteria for the exercise of military jurisdiction that had been extrapolated from its O’Callahan opinion, the Court referred, as it had in O’Callahan, to a statement in the authoritative text on military law by Colonel William Winthrop, Military Law and Precedents, 2d ed., 1920 Reprint.2
*16Colonel Winthrop differentiates between an offense by a member of the military in violation of military law in which the victim is also a service person and an offense in which the victim is a civilian. As to the latter, Colonel Winthrop points out that the offense is triable by court-martial only if it was committed “at or near” a military post. However, when the victim of the violation of military law is a member of the military, his status, not geography, invests the offense with military significance. When both culprit and victim are members of the military community, the offense “directly affect[s] military relations and prejudice[s] military discipline.” 3
In utilizing Colonel Winthrop’s historical analysis to redefine the service significance of the place of the commission of the offense, I believe the Supreme Court concomitantly approved his analysis of the impact of military relationships. Consequently, in concluding that an offense by a member of the military against a civilian “committed within or at the geographical boundary of a military post” was triable by court-martial, without regard to the presence or absence of other factors appropriate for consideration in determining the military cognizability of the offense,4 I believe the Supreme Court implicitly sanctioned jurisdiction predicated solely upon the military status of both the wrongdoer and the victim. Accordingly, I would adhere to this Court’s statement in United States v. Everson, 19 U.S.C.M.A. 70, 71, 41 C.M.R. 70, 71 (1969), that an offense perpetrated against another serviceperson “regardless of the circumstances ... is cognizable by court-martial,” and iterate that as to an offense against a member of the armed forces, court-martial jurisdiction exists whether the offense is committed on or off base, and without regard to other circumstances, such as whether the accused knows, at the time of the offense, that the victim is a member of the service.
I would affirm the decision of the United States Navy Court of Military Review.

. 395 U.S. 258, 89 S.Ct. 1683, 23 L.Ed.2d 291 (1969).


. The extract quoted in the O’Callahan opinion is as follows:
A crime, therefore, to be cognizable by a court-martial under this Article, must have been committed under such circumstances as to have directly offended against the government and discipline of the military state. *16Thus such crimes as theft from or robbery of an officer, soldier, post trader, or camp-follower; forgery of the name of an officer, and manslaughter, assault with intent to kill, mayhem, or battery, committed upon a military person; inasmuch as they directly affect military relations and prejudice military discipline, may properly be — as they frequently have been — the subject of charges under the present Article. On the other hand, where such crimes are committed upon or against civilians, and not at or near a military camp or post, or in breach or violation of a military duty or order, they are not in general to be regarded as within the description of the Article, but are to be treated as civil rather than military offenses.
395 U.S. at 274 n. 19, 89 S.Ct. at 1691.


. Id.


. 401 U.S. at 368-69, 91 S.Ct. at 657.